EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Stephanie Mansfield on 11 March 2021.
In the Amendments to the Claims of 07/15/2020:
In Claim 1, at lines 5-6, the recitation ‘between about 10kDa and about 50kDa or between about 5kDa and about 20kDa’ has been replaced by the recitation ‘between about 5kDa and about 50kDa’.

The present application has been examined under the pre-AIA  first to invent provisions. 
	The response filed 15 February 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 2, 5, 8 and 13-28 have been canceled. All of the said claims were canceled in a previous filing.
2. No new Claims have been added.
3. No Claims have been amended. Claim 1 was amended in the RCE filed 15 July 2020. Correct status identifier should have been Previously Presented.
4. Remarks drawn to rejections under 35 USC 103 and double patenting.
The following objection(s)/rejection(s) has/have been overcome:
5. The Terminal Disclaimer filed on 02/15/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 9,970,814 has been reviewed and is accepted. The Terminal Disclaimer has been recorded. Therefore, the obviousness-type double patenting rejections of Claims 1, 3-4, 6-7 and 9-12 as being unpatentable over claims 1-7  of U.S. 9,907,814, of record in the Office Action dated 08/18/2020 is withdrawn.
	Claims 1, 3-4, 6-7 and 9-12 are pending in the case. Support for the amendment above is seen at para 0027 in the specification as originally filed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims are drawn to a method of treating heart failure with preserved ejection fraction in a subject having a left ventricular ejection fraction of greater than about 45% before treatment via administration of modified citrus pectin having a particular molecular weight range 
Muntendam defines heart failure as one wherein left ventricular ejection fraction is depressed. Therefore, Muntendam’s method is drawn to treating heart failure in a subject via administration of citrus pectin with depressed left ventricular ejection fraction. Muntendam teaches the opposite of what is claimed and also does not expressly teach the use of modified citrus pectin. There is no suggestion or motivation seen in Muntendam to administer modified citrus pectin to a subject having heart failure with a preserved left ventricular ejection fraction of greater than about 45% since one of ordinary skill in the art would administer modified citrus pectin only if the left ventricular ejection fraction is depressed in such a patient in view of Muntendam. Dudley also defines preserved ejection fraction as left ventricular ejection fraction which is greater than or about 45% and further teaches the use of a cardiac metabolic modifier as an active agent for treating the same. There is no suggestion in Dudley that a modified pectin can be used as the active agent. Eliaz does not cure the deficiencies of Muntendam and Dudley.
Therefore pending claims 1, 3-4, 6-7 and 9-12 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623